            Case 19-01124-lmj7              Doc 24 Filed 08/08/19 Entered 08/08/19 23:20:51                               Desc
                                          Imaged Certificate of Notice Page 1 of 4
                                               United States Bankruptcy Court
                                                 Southern District of Iowa
In re:                                                                                                     Case No. 19-01124-lmj
Marilyn T Kennedy                                                                                          Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0863-4                  User: admin                        Page 1 of 2                          Date Rcvd: Aug 06, 2019
                                      Form ID: 1318                      Total Noticed: 26


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 08, 2019.
db             +Marilyn T Kennedy,    4118 Bowdoin,    Des Moines, IA 50313-3768
802385875      +Benjamin Bragg,    6681 Country Club Drive,    Minneapolis, MN 55427-4601
802385876       Big Picture Loans,    E23970 Pow Wo2793.w Trail,     Watersmeet, MI 49969
802385879      +CAVALRY SPV I LLC,    c/o,    John Louis Kramer III,    2536 73rd St,   Urbandale, IA 50322-4700
802385882      +Ez money,   1238 e 14th,     Des Moines, IA 50316-2402
802387548      +Home Point Financial Corporation,     c/o D. Anthony Sottile, Authorized Agent,
                 394 Wards Corner Road, Suite 180,     Loveland, OH 45140-8362
802385885      +Home Point Financial Corporation,     Attn: Correspondence Dept,    11511 Luna Road; Suite 200,
                 Farmers Branch, TX 75234-6451
802385890       Pay day express,    3889 E 14th,    Des Moines, IA 50313
802385892      +Preferred Credit Inc,    Po Box 1970,    St Cloud, MN 56302-1970
802385893      +Ryan Gravett,    2961 100th St Suite 8,    Urbandale, IA 50322-5505
802385886      +hometown cash advance,     1335 E university,   Des Moines, IA 50316-2461

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/Text: bankruptcy@greateriowacu.org Aug 07 2019 00:47:38        Greater Iowa Credit Union,
                 801 Lincolnway,    Ames, IA 50010-6914
802397235      +EDI: ATLASACQU.COM Aug 07 2019 04:53:00       Atlas Acquisitions LLC,    294 Union St.,
                 Hackensack, NJ 07601-4303
802385877      +EDI: CAPITALONE.COM Aug 07 2019 04:53:00       Capital One,    Attn: Bankruptcy,   Po Box 30285,
                 Salt Lake City, UT 84130-0285
802385878      +E-mail/Text: bankruptcy@cavps.com Aug 07 2019 00:47:58        Cavalry Portfolio Services,
                 Attn: Bankruptcy Department,    500 Summit Lake Ste 400,     Valhalla, NY 10595-2322
802385881       EDI: DISCOVER.COM Aug 07 2019 04:53:00       Discover Financial,    Attn: Bankruptcy Department,
                 Po Box 15316,    Wilmington, DE 19850
802385880      +EDI: NAVIENTFKASMDOE.COM Aug 07 2019 04:53:00       Dept of Ed / Navient,    Attn: Claims Dept,
                 Po Box 9635,    Wilkes Barr, PA 18773-9635
802385883      +EDI: AMINFOFP.COM Aug 07 2019 04:53:00       First Premier Bank,    Attn: Bankruptcy,
                 Po Box 5524,    Sioux Falls, SD 57117-5524
802385884      +E-mail/Text: bankruptcy@greateriowacu.org Aug 07 2019 00:47:38        Greater Iowa Credit Un,
                 801 Lincoln Way,    Ames, IA 50010-6914
802385887      +EDI: RESURGENT.COM Aug 07 2019 04:53:00       LVNV Funding/Resurgent Capital,    Attn: Bankruptcy,
                 Po Box 10497,    Greenville, SC 29603-0497
802385888      +EDI: MERRICKBANK.COM Aug 07 2019 04:53:00       Merrick Bank/CardWorks,    Attn: Bankruptcy,
                 Po Box 9201,    Old Bethpage, NY 11804-9001
802385889      +EDI: MID8.COM Aug 07 2019 04:53:00       Midland Funding,   2365 Northside Dr Ste 300,
                 San Diego, CA 92108-2709
802385891      +EDI: PRA.COM Aug 07 2019 04:53:00       Portfolio Recovery,    Po Box 41021,
                 Norfolk, VA 23541-1021
802385894      +EDI: RMSC.COM Aug 07 2019 04:53:00       Synchrony Bank/ Old Navy,    Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
802385895      +EDI: RMSC.COM Aug 07 2019 04:53:00       Synchrony Bank/Care Credit,    Attn: Bankruptcy Dept,
                 Po Box 965060,    Orlando, FL 32896-5060
802385896      +EDI: WFFC.COM Aug 07 2019 04:53:00       Wells Fargo Bank NA,    Attn: Bankruptcy,
                 1 Home Campus Mac X2303-01a,    Des Moines, IA 50328-0001
                                                                                               TOTAL: 15

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                Home Point Financial Corporation
cr*              +Atlas Acquisitions LLC,   294 Union St.,   Hackensack, NJ 07601-4303
                                                                                                                    TOTALS: 1, * 1, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 08, 2019                                             Signature: /s/Joseph Speetjens
          Case 19-01124-lmj7       Doc 24 Filed 08/08/19 Entered 08/08/19 23:20:51               Desc
                                 Imaged Certificate of Notice Page 2 of 4


District/off: 0863-4          User: admin                 Page 2 of 2                  Date Rcvd: Aug 06, 2019
                              Form ID: 1318               Total Noticed: 26

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 6, 2019 at the address(es) listed below:
              Charles L Smith    trustee@telpnerlaw.com, ia21@ecfcbis.com
              Matthew F Hrubetz    on behalf of Creditor   Greater Iowa Credit Union mhrubetz@blittandgaines.com,
               hrubetzlawfirm@hotmail.com
              Samuel Z Marks    on behalf of Debtor Marilyn T Kennedy office@markslawdm.com,
               andreaskr49092@notify.bestcase.com
              United States Trustee    USTPRegion12.DM.ECF@usdoj.gov
                                                                                             TOTAL: 4
          Case 19-01124-lmj7                   Doc 24 Filed 08/08/19 Entered 08/08/19 23:20:51                              Desc
                                             Imaged Certificate of Notice Page 3 of 4
Information to identify the case:
Debtor 1
                       Marilyn T Kennedy                                           Social Security number or ITIN   xxx−xx−9219
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Southern District of Iowa

Case number:          19−01124−lmj7


Order of Discharge                                                                                                                 12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Marilyn T Kennedy
             aka Marilyn T Cowles


             8/6/19                                                        By the court: Judge Lee M. Jackwig
                                                                                         United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.
However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.


                                                     For more information, see page 2




Official Form 318                                             Order of Discharge                                                  page 1
     Case 19-01124-lmj7           Doc 24 Filed 08/08/19 Entered 08/08/19 23:20:51              Desc
                                Imaged Certificate of Notice Page 4 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                                     page 2
